Exhibit 10.16

LOGO [g47459ex16.jpg]

ADOPTED ON SEPTEMBER 1, 1995

AMENDED AND RESTATED ON FEBRUARY 20, 2007

Description of the Program

Name. The name of this benefit program shall be the “Directors Compensation
Program.”

Purpose. The purpose of the Directors Compensation Program is to enable Sypris
Solutions, Inc. (the “Company”) to attract, retain and motivate experienced
directors by providing compensation that is competitive with compensation
offered to directors of other similarly-situated public corporations in the
United States.

Eligibility and Participation. Only “Eligible Directors,” defined as those
members of the Board of Directors of the Company (the “Board”) who are not
otherwise employed by the Company, its subsidiaries or any affiliate of the
Company in any other capacity, are eligible to participate in the Directors
Compensation Program. Any Eligible Director on the Board as of January 1, 2007
(the “Effective Date”) and thereafter shall be eligible for compensation under
the Directors Compensation Program.

Compensation. Eligible Directors shall be compensated as set forth below:

(a) Annual Retainer.

(i) Amount. Each Eligible Director shall receive an annual retainer in the
amount set forth on Exhibit 1 hereto (the “Annual Retainer”). In the event that
an Eligible Director is initially elected to the Board at a time other than the
date of the Company’s annual stockholders’ meeting, he or she shall receive a
prorated Annual Retainer (the “Prorated Annual Retainer”) (together with The
Annual Retainer, the “Fees”) the amount of which is to be determined by
multiplying the Annual Retainer by a fraction, the numerator of which shall be
the number of full months which have elapsed since the date of the Director’s
initial election to the Board and the next annual stockholders’ meeting and the
denominator of which shall be 12.

(ii) Payment. The Annual Retainer or the Prorated Annual Retainer, as
applicable, shall be earned by the Eligible Directors and paid by the Company in
equal quarterly installments for each Eligible Director. The quarterly
installments of the Annual Retainer or Prorated Annual Retainer shall be
payable, in arrears by checks issued to each Eligible Director no later than the
15th calendar day following the end of each of the Company’s fiscal quarters
during which the respective Eligible Director served on the Board.
Alternatively, pursuant to Paragraph (b) below, each Eligible Director may elect
to receive 60% of his or her Annual Retainer or Prorated Annual Retainer, in the
form of stock in lieu of cash.

 

Page 1 of 2



--------------------------------------------------------------------------------

(b) Form of Payment. Each Eligible Director may elect to receive 60% of his or
her Fees, in the form of stock in lieu of cash. The election to receive stock in
lieu of cash must be made by the Eligible Director before each January 1 and
shall apply to the Fees earned during the following calendar year. Eligible
Directors initially elected to the Board other than at an annual stockholders’
meeting shall make the election no later than 10 calendar days after being
elected to the Board and such election shall apply to Fees earned during the
remainder of such calendar year. An Eligible Director who fails to make a timely
election for the first calendar year such director is eligible to make an
election shall be deemed to have elected to receive Fees in cash. An Eligible
Director who fails to make an election for any subsequent calendar year shall be
deemed to have made the same election such director made for the immediately
preceding calendar year. Any such election may be changed by thirty (30) days’
advance written notice to the Company, and such change shall become effective
and apply to all cash payments or issuances of stock which occur after such
thirty (30) day period.

Any shares of stock issued to an Eligible Director in lieu of cash compensation
shall be granted to the respective Eligible Director pursuant to the Company’s
2004 Equity Plan (the “Equity Plan”) on a quarterly basis, with each grant to be
made on the first day following the end of each of the Company’s fiscal quarters
(the “Date of Grant”). The number of shares to be granted shall be determined by
dividing the total of the quarterly installment of the Fees by the fair market
value of the Company’s Common Stock, as determined in accordance with the Equity
Plan, on the Date of Grant, rounded down to the nearest whole number of shares.

Expense Reimbursement. Each Eligible Director shall be reimbursed for travel and
other expenses incurred in the performance of his or her duties.

Administration. The Directors Compensation Program is administered by the
Compensation Committee of the Board. The Committee members are selected by the
Board and have no specific term of office.

Resignation from the Board of Directors. The resignation of any Eligible
Director shall cause such director to be ineligible to receive any amount of the
Fee installments not yet earned by him or her as of the date of resignation.

Program Termination or Modification. The Compensation Committee shall review the
Directors Compensation Program on at least an annual basis and may make changes,
alterations or modifications to the program which are deemed to be in the
Company’s best interest. Any change, alteration or modification shall be made by
a written instrument consented to by the Board. The Board may similarly
terminate the Directors Compensation Program at any time if, in the judgment of
the Board, such termination is in the Company’s best interest.

IN WITNESS WHEREOF, the Company has caused this Directors Compensation Program
to be executed in its name and on its behalf on February 20, 2007.

 

SYPRIS SOLUTIONS, INC.

By:

 

/s/ Jeffrey T. Gill

 

Jeffrey T. Gill

 

President and CEO

 

Page 2 of 2